Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 12 recites the limitation that the first and second heating sources having a heating output power that decreases with increases in temperature, however, it is not clear how, by what particular means, the heating output power of the first and second heating sources decreases when temperature is increasing. 
It is also unclear what part of the device the temperature increase/ decrease relates to.

Claim(s) 2-11 is/ are rejected by virtue of their dependency on claim 1.
Claim(s) 13-19 is/ are rejected by virtue of their dependency on claim 12.

Please note that in the rejection on the merits the Examiner rejects the claims “as best understood by the Examiner”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-19 is/ are rejected under U.S.C. 103 as being unpatentable over Iwasaki et al. (hereinafter Iwasaki, US 2017/ 0075269).  
For claims 1, 12: Iwasaki discloses an image forming apparatus, fig. 1, comprising:
a fixing device 600, fig. 9 for fixing an image to a sheet, the fixing device comprising:
a first heating source 602b-1 having a first heating width in a direction intersecting a conveyance direction of a sheet through the fixing device, fig. 9;
a second heating 602a-2 source having a second heating width that is greater than the first heating width, fig. 9; [0031, 0037], wherein
the first heating source and the second heating source are spaced from each other in the conveyance direction of the sheet, figs. 2, 9,
the first heating source and the second heating source have a heating output power that decreases with increases in temperature [0072].
Iwasaki does not explicitly disclose that the heating output power of the first heating source decreases with increases in temperature less than the second heating source.
However, Iwasaki discloses that for the heating sources (second heating source) 602a-1 to 602a-3, resistance value distributions in the heating sources are adjusted so that the heating value becomes largest in a central region closer to the conveyance reference X and decreases as distance from the conveyance resistance X increases [0038, 0089], and that the second heating source 602a-2 (high-in-middle) has larger heating value than that of the first heating source 602b-1 (high-in-end), [0091], therefore, the first heating source would have a heating output power that decreases with increases in temperature (temperature characteristics of resistance [0072]) less than the second heating source 602a-1.
The selection of the particular relative decrease in heating power between the first heating source and the second heating source, i.e., “less/ greater/ equal”, as claimed by Applicant, considered to be the “optimum” or “preferred” value of the relative decrease of the heating power that one skilled in the art at the time of effective filing of the claimed invention would select based on routine experimentation and involves only routine skill in the art.. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

For claims 2, 14: Iwasaki discloses that the first heating source and the second heating source are parallel with each other along a direction intersecting the conveyance direction, fig. 9.

For claims 3, 15: Iwasaki discloses a fixing belt 202 which rotates for conveying the sheet in the conveyance direction, wherein the first heating source 602b-1 is on a downstream side of the second heating source 602a-2 in the conveyance direction with respect to a rotation direction of the fixing belt in the fixing device, figs. 2, 9.

For claim 4: Iwasaki discloses a controller (CPU) configured to select one of the first heating source or the second heating source in accordance with a size of a sheet/ image to be supplied to the fixing device for fixing [0053, 0057], (Tables 1-4).

For claim 11: Iwasaki discloses that each of the first and second heating sources has a different resistance temperature coefficient characteristic, [0072, 0091].

For claim 13: Iwasaki discloses that each of the first and second heating sources has a different resistance temperature coefficient characteristic [0046, 0096].

For claim 16: Iwasaki discloses that the first and second heating sources are positioned to heat the fixing belt, figs. 2 and 9.

For claim 17: Iwasaki discloses a temperature sensor (TH1-TH4) configured to measure (at least indirectly) a temperature of the fixing belt 202.

For claims 5, 19: Iwasaki discloses that the heating width of the first heating source corresponds (relates) to a sheet of a first size (the first heating source 602b-1 relates to Letter, Legal), the second heating width of the second heating source corresponds to a sheet of a second size (the second heating source 602a-2 is off for C5, Envelope) larger than the first size, and
the controller is further configured to select the first heating source for fixing a sheet of the first size or less and to select the second heating source as well as the first heating source for fixing a sheet of the second size (Table 4).

For claims 10, 18: Iwasaki discloses that the heating output power of the first heating source is less than the second heating source, thus, the heating output power of the first heating source changes with temperature less than the heating output power of the second heating source changes [0091].
Iwasaki is silent so as to the heating output power is changing with temperature over a temperature range of 25 °C to 300 °C.
It would have been obvious at the time of invention to one having ordinary skill in the art to determine the optimum or workable/ usable ranges of the temperatures of the first/ second heating output source through routine experimentation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233, 220 F.2d 454 (C.C.P.A. 1955) (selection of optimum ranges within prior art general conditions is obvious); See In re Huang, 40 USPQ2d 1685, 100 F. 3d 135 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). 
Note that the specification discloses neither the critical nature of the claimed optimum relative temperature range, nor any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen temperature range or upon another variable recited in a claim, the Applicant must show that the chosen temperature range is critical. In re Woodruf, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 7-9 is/ are rejected under U.S.C. 103 as being unpatentable over Iwasaki, as applied to claim(s) 1-5, 11-17, 19 above, in view of Naganawa et al. (hereinafter Naganawa, US 2010/ 0166446). 
For claims 7-8: Iwasaki discloses the fixing device 200 further comprises a temperature sensor(s) TH1-TH4 configured to acquire temperature information of the fixing device 200.
Iwasaki is silent so as to the controller is further configured to identify a failure of the first heating source or the second heating source based on the temperature information obtained by the temperature sensor
Naganawa discloses that a controller is configured to identify whether one of first heating source or second heating source has a failure if a temperature sensed by a temperature sensor in fixing device indicates temperature of the fixing device has not reached a ready temperature after a predetermined period from a heating start (see at least [0029]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Iwasaki, so as to have the controller configured to identify whether one the first heating source or the second heating source has a failure if a temperature sensed by a temperature sensor in fixing device indicates temperature of the fixing device has not reached the ready temperature after the predetermined period from the heating start, as taught by Naganawa, in order to maintain quality of the image forming and simplify maintenance of the apparatus.

For claim 9: Iwasaki discloses that the fixing device 200 further comprises a fixing belt 202, and the temperature sensor(s) TH1-TH4 acquires temperature information corresponding to a temperature of the fixing belt 202, [0029], fig. 9.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852